DETAILED ACTION
Response filed on 1/18/2022 has been entered and made of record. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status


No claims are amended.
No claims have been canceled.
No new claims have been added.
Claims 1-25 are pending for examination
Response to arguments
Re: 35 U.S.C. 103 rejection
Applicant’s response filed on 1/18/2022 has been fully considered. Applicant’s arguments and examiner’s response to the arguments are provided below:
Applicant’s argument:  (Pg. 10, Par. 4) “UL CCCH message includes a RRC message, which is at the RRC layer above the MAC layer where a MAC Protocol Data Unit (PDU) is located at. Furthermore, the UL CCCH message includes at least a specific RRC message specified as an RRC System Information (Info) Request. Independent claims 12, 20, and 23 recite similar features”.
Examiner’s response: Examiner respectfully disagrees. Wu’s [0081] is reproduced below.

    PNG
    media_image1.png
    193
    471
    media_image1.png
    Greyscale

As seen here, Wu teaches, SI request may be sent in a RRC message, specifically named as ‘SI request message’ (lines 1-2).
Applicant’s argument:  (Pg. 11, Par. 1) “Wu teaches a MAC PDU includes a first MAC SDU comprises the subheader includes a LCID of the first UL CCCH. The data unit being discussed here is a MAC PDU, which is in the MAC layer, instead of a RRC layer, where the recited features of claim 1 is located. It is well known to a person having ordinary skill in the art, that the MAC layer is below the RRC layer. For example, Son discloses in FIG. 3, that the RRC layer 307 is above, and separate from, the MAC processor 303. Hence, the statements in paragraph [0083] of Wu does not teach the features, "the UL CCCH message comprising a RRC message having an RRC System Information (Info) Request," as recited in claim 1.”.
Examiner’s response: It is known to a person of ordinary skill that MAC layer is below an RLC layer, as expressed by applicant’s comment above. MAC layer receives the RLC layer PDU as its SDU and manipulates the SDU by adding header and padding as necessary and segmentation, if necessary and outputs its PDU. All the RRC messages are processed by the MAC layer before forwarding to the physical layer for transmission. 
Disclosure by Wu as discussed above teaches in [0081], the claim element, "the UL CCCH message comprising a RRC message having an RRC System Information (Info) Request" (lines 1-2).
Applicant’s argument: (Pg. 11, Par. 2) “Wu teaches in paragraph [0081], "the SI request is a RRC message (e.g., SI request message)." Office Action, pages 3, 5. However, such a statement merely teaches the SI request is a RRC message. It does not make any connection with the UL CCCH message, and further fails to teach that, "the UL CCCH message comprising a RRC message having an RRC System Information (Info) Request," as recited in claim 1.”.
Examiner’s response: Examiner respectfully disagrees. As discussed above with respect to Wu’s [0081], SI is sent in a RRC message and the disclosure in [0082], “The UE may transmit the RRC message via a first UL common control channel (CCCH)” ([0082], lines 1-2) teaches that the RRC message is a CCCH message and thus the disclosures in [0081] and [0082], in combination, teaches the claim element.
Applicant’s argument: “it is consistently and explicitly stated that the CCCH message and the CCCH SDU are included in the MAC subPDU, which is data at the MAC layer below the RRC layer. Accordingly, Son does not teach the features, "the UL CCCH message comprising a RRC message having an RRC System Information (Info) Request," as recited in claim 1.”
Examiner’s response: As discussed above, Wu teaches the claim element under discussion.
Examiner does not consider applicant’s arguments persuasive. 35 U.S.C. 103 rejection is not withdrawn.
The claim rejections section that follows is unmodified from the last office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-16, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yeongmoon SON, (US 2019/0254114 A1), hereinafter “Son” in view of Chih-Hsiang Wu, (US 2018/0176962 A1), hereinafter “Wu”.
Regarding claim 1, Son teaches ‘an apparatus comprising logic and circuitry’ (Son: Fig. 3; [0027], “In the claims of the present specification, components represented as means for performing functions mentioned in a detailed description are intended to include all methods for performing functions including all types of software including, for example, a combination of circuit devices performing these functions, firmware/micro codes, or the like, and are coupled to appropriate circuits for executing the software) ‘configured to cause a User Equipment (UE) to: 
determine a Common Control Channel (CCCH) message selected configuration from a first predefined message configuration, that includes a first Radio Resource Control (RRC) message configuration and a second predefined message configuration, that includes a second RRC message configuration’  (Figs.5 and 6 disclose an RRC message configuration and transmission; Fig. 5, step 5009, “Generating MAC PDU to be transmitted in the Msg 3.  Apply type 1 header or type 2 header to CCCH SDU based on determination”; [0078], “If CCCH SDU is 1st type, UE uses 1st MAC subheader (without L field). If CCCH SDU is 2nd type, UE uses 2nd MAC subheader (with L field)”),
‘the first predefined message configuration having a first predefined message bit-size, the second predefined message configuration having a second predefined message bit-size’ (Son: [0097], lines 19-23, “Alternatively, if the size of 1st type CCCH SDU is predetermined value (e.g. 56 bit) and the size of 2nd type CCCH SDU is another predetermined value (e.g. 72 bit), UE generates/applies type 1 MAC subheader for UL CCCH message”); 
‘generate an Uplink (UL) CCCH message according to the selected CCCH message configuration’ (Son: Fig. 6, step 604, “UE generates MAC subPDlJ for UL RRC message, UE generates/applies type 1 MAC subheader for the MAC subPDU if a 1st condition is met, UE generates MAC subPDlJ for UL RRC message - UE generates/applies type 2 MAC subheader for the MAC subPDU if a 1st condition is not met but a second condition is met”).
Son however fails to expressly teach, ‘the UL CCCH message comprising a RRC message having an RRC System Information (Info) Request, and a Medium Access Control (MAC) header’. 
Wu, an analogous prior art, in the same field of endeavor teaches, ‘the UL CCCH message comprising a RRC message having an RRC System Information (Info) Request, and a Medium Access Control (MAC) header’ (Wu: [0081] “In one example, the SI request is a RRC message (e.g., SI request message), a MAC control element or a RRC IE in a RRC message”). 
It would have been obvious to one of ordinary skill in the art to combine teachings of Son, related to selection of the UL CCCH as discussed above, with that of Wu sending the SI request to the base station, “Transmit a SI request to the BS to request a second SI, in response to initiating the first service” (Wu: [0027]) or “Initiate a SI request procedure with the BS to request a second SI, after acquiring the first SI” (Wu: [0037]) and come up with the claimed invention.
A person of ordinary skill would be motivated to combine the teachings of Wu and Son to extend the type of requests disclosed by Son, “The UL CCCH RRC message is either to establish RRC connection (RRC Request), to reestablish RRC connection (RRCReestablishment) or to resume RRC connection (RRCResumeRequest)” ([0071]), with disclosure by Wu related to System Information Request, and other messages like a RRC Connection Request message, a RRC Connection Reestablishment Request message, a RRC Connection Resume Request message, a RRC Connection Setup Complete message, a RRC Connection Reestablishment Complete message, a RRC Connection Resume Complete message, a RRC Connection Reconfiguration Complete message, a measurement report) (Wu: [0081]). 
A SI request is necessary for the user station to initiate services requiring specific system information, when not available in the broadcast SI message, as described in Wu: Fig.6, steps 602 and 604. The requirement for SI request is also expressed by Son, “UE determines whether it need to request SIB or not based on the value tag. If the value tag of SIB x indicated in SIB I of the serving cell is different from the value tag of SIB x UE currently stores, UE considers SIB x for SI request.” (Son: [0187], lines 4-8).
Son teaches, ‘comprising a Logical Channel Identify (ID) (LCID) field having a value corresponding to the selected CCCH message configuration’ (Son: [0078], “If CCCH SDU is 1st type, UE uses 1st MAC subheader (without L field). If CCCH SDU is 2nd type, UE uses 2nd MAC subheader (with L field)”); and 
‘transmit the UL CCCH message to a base station over a logical channel corresponding to the selected CCCH message configuration’ (Son: Fig. 6A, steps 605 and 606; transmission is as per MAC PDU generation in step 604 corresponding to CCCH message configuration).

Regarding claim 2, combination of Son and Wu teaches the apparatus of claim 1.
Son teaches, ‘wherein the logic and circuitry are configured to cause the UE to transmit the UL CCCH message over a first logical channel (CCCH channel), when the selected CCCH message configuration comprises the first predefined message configuration, and to transmit the UL CCCH message over a second logical channel (CCCH1 channel), when the selected CCCH message configuration comprises the second predefined message configuration’ (Son: [0097], lines 34-37, “UE sets LCID to the first value (e.g. 000000) if the size of UL CCCH SDU is first predetermined value and sets LCID to the second value (e.g. 100001) if the size of UL CCCH SDU is second predetermined value”; use of two different LCID values imply two different logical channels).

Regarding claim 3, combination of Son and Wu teaches the apparatus of claim 1.
Son teaches, ‘wherein the first predefined message configuration comprises a first identifier field having a first predefined bit-size, and the second predefined message configuration comprises a second identifier field having a second predefined bit-size different from the first predefined bit-size’ (Son: [0071], lines 7-12, “RRCRequest and RRCReestablishmentRequest are classified as type 1 UL CCCH SDU, and RRCResumeRequest as type 2 UL CCCH SDU. The size of type 1 CCCH SDU is x bit and the size of type 2 CCCH SDU is y bit (y >x, x and y are fixed in the specification)”).

Regarding claim 4, combination of Son and Wu teaches the apparatus of claim 1.
Son teaches, ‘wherein the logic and circuitry are configured to cause the UE to set the LCID field to a first predefined LCID value when the selected CCCH message configuration comprises the first predefined message configuration, and to set the LCID field to a second predefined LCID value, different from the first predefined LCID value, when the selected CCCH message configuration comprises the second predefined message configuration’ (Son: [0079], lines 6-10, “A specific LCID (e.g. b000000) is applied to indicate the 1st type CCCH SDU and a specific LCID (e.g. b100001) different from the LCID for 1st type CCCH SDU is applied to indicate the 2nd type CCCH SDU”).

Regarding claim 5, combination of Son and Wu teaches the apparatus of claim 1.
Son teaches, ‘wherein the logic and circuitry are configured to cause the UE to determine the selected CCCH message configuration based on an indication in a message from the base station’ (implied by the following disclosures in Son:
[0074] “UE receives valid RAR from the network 5008. RAR includes following information”;
[0076] “UL Grant: The Uplink Grant field indicates the resources to be used on the uplink transmission”;
[0078] “UE generates MAC PDU to be transmitted in the Msg 3” (step 5009 of Fig. 5);
[0078-[0079] further describes the detail of MAC PDU generation;
[0091], lines 25-29, “1st condition is met if the UL RRC message is transmitted by the UL grant indicated in RAR and 2nd condition is met if the UL RRC message is transmitted by the UL grant indicated in DCI/PDCCH or by configured uplink grant.”; implication of the teaching is based on the action taken by the UE after RAR is received, wherein RAR provides the necessary indication).

Regarding claim 6, combination of Son and Wu teaches the apparatus of claim 1.
Son taches, ‘wherein the first predefined message configuration corresponds to a first CCCH message type, and the second predefined message configuration corresponds to a second CCCH message type different from the first CCCH message type’ ([0079], lines 6-10, “A specific LCID (e.g. b000000) is applied to indicate the 1st type CCCH SDU and a specific LCID (e.g. bl0000l) different from the LCID for 1st type CCCH SDU is applied to indicate the 2nd type CCCH SDU”).

Regarding claim 9, combination of Son and Wu teaches the apparatus of claim 1.
Son teaches, ‘wherein the UL CCCH message further comprises a Radio Resource Control (RRC) Setup Request, or an RRC Reestablishment Request’ (Son: [0071], lines 4-5, “The UL CCCH RRCmessage is either to establish RRC connection (RRCRequest), to reestablish RRC connection (RRCReestablishment) or to resume RRC connection (RRCResumeRequest)”).

Regarding claim 10, combination of Son and Wu teaches the apparatus of claim 1.
Son teaches, ‘the apparatus comprising a radio to transmit the UL CCCH message’ (Son: [0080], UE transmits Msg 3 in the UL BWP indicated by the UL grant in RAR 5010. Msg 3 contains MAC PDU generated in 5009; [0033], lines 3-5, “UE 104 is connected to MeNB 102 and SgNB 103 via a specific radio interface/RAT” implies presence of a radio).

Regarding claim 11, combination of Son and Wu teaches the apparatus of claim 10.
Son teaches, ‘the apparatus comprising one or more antennas connected to the radio, a memory, and a processor’ (Son: [0043], “UE consists of transceiver 301, baseband processor 302, MAC processer 303, Layer 2 processor 304, Application/service processor 305, user interface 306, RRC processor 307, memory 308 and controller 309”; Clm. 11, “A terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal”, implies presence of antenna for wireless transmission).

Regarding claim 12, Son teaches ‘an apparatus comprising logic and circuitry’ (Son: Fig. 3; [0027], “In the claims of the present specification, components represented as means for performing functions mentioned in a detailed description are intended to include all methods for performing functions including all types of software including, for example, a combination of circuit devices performing these functions, firmware/micro codes, or the like, and are coupled to appropriate circuits for executing the software) ‘configured to cause a base station to: 
transmit a message comprising an indication of a Common Control Channel (CCCH) message selected configuration from a first predefined message configuration, that includes a first Radio Resource Control (RRC) message configuration and a second predefined message configuration, that includes a second RRC message configuration’ (Figs. 5 and 6 disclose an RRC message configuration and transmission; Fig. 5, step 5009, “Generating MAC PDU to be transmitted in the Msg 3.  Apply type 1 header or type 2 header to CCCH SDU based on determination”; [0078], “If CCCH SDU is 1st type, UE uses 1st MAC subheader (without L field). If CCCH SDU is 2nd type, UE uses 2nd MAC subheader (with L field)”; Claim 5 above discusses CCCH message configuration based on an indication in a message from the base station),
‘the first predefined message configuration having a first predefined message bit-size, the second predefined message configuration having a second predefined message bit-size’ (Son: [0097], lines 19-23, “Alternatively, if the size of 1st type CCCH SDU is predetermined value (e.g. 56 bit) and the size of 2nd type CCCH SDU is another predetermined value (e.g. 72 bit), UE generates/applies type 1 MAC subheader for UL CCCH message”);; 
‘receive an Uplink (UL) CCCH message according to the selected CCCH message configuration’ (Son: Fig. 6, step 604, “UE generates MAC subPDlJ for UL RRC message, UE generates/applies type 1 MAC subheader for the MAC subPDU if a 1st condition is met, UE generates MAC subPDlJ for UL RRC message - UE generates/applies type 2 MAC subheader for the MAC subPDU if a 1st condition is not met but a second condition is met”; Fig. 6A, steps 605 and 606 - transmission is as per MAC PDU generation in step 604 corresponding to CCCH message configuration; sending form the user equipment side implies reception by the base station).
Son however fails to expressly teach, ‘the UL CCCH message comprising a RRC message having an RRC System Information (Info) Request, and a Medium Access Control (MAC) header’. 
Wu, an analogous prior art, in the same field of endeavor teaches, ‘the UL CCCH message comprising a RRC message having an RRC System Information (Info) Request, and a Medium Access Control (MAC) header’ (Wu: [0081] “In one example, the SI request is a RRC message (e.g., SI request message), a MAC control element or a RRC IE in a RRC message”). 
It would have been obvious to one of ordinary skill in the art to combine teachings of Son, related to selection of the UL CCCH as discussed above, with that of Wu sending the SI request to the base station, “Transmit a SI request to the BS to request a second SI, in response to initiating the first service” (Wu: [0027]) or “Initiate a SI request procedure with the BS to request a second SI, after acquiring the first SI” (Wu: [0037]) and come up with the claimed invention.
A person of ordinary skill would be motivated to combine the teachings of Wu and Son to extend the type of requests disclosed by Son, “The UL CCCH RRC message is either to establish RRC connection (RRC Request), to reestablish RRC connection (RRCReestablishment) or to resume RRC connection (RRCResumeRequest)” ([0071]), with disclosure by Wu related to System Information Request, and other messages like a RRC Connection Request message, a RRC Connection Reestablishment Request message, a RRC Connection Resume Request message, a RRC Connection Setup Complete message, a RRC Connection Reestablishment Complete message, a RRC Connection Resume Complete message, a RRC Connection Reconfiguration Complete message, a measurement report) (Wu: [0081]). 
A SI request is necessary for the user station to initiate services requiring specific system information, when not available in the broadcast SI message, as described in Wu: Fig.6, steps 602 and 604. The requirement for SI request is also expressed by Son, “UE determines whether it need to request SIB or not based on the value tag. If the value tag of SIB x indicated in SIB I of the serving cell is different from the value tag of SIB x UE currently stores, UE considers SIB x for SI request.” (Son: [0187], lines 4-8).
Son teaches, ‘comprising a Logical Channel Identify (ID) (LCID) field having a value corresponding to the selected CCCH message configuration’ (Son: [0078], “If CCCH SDU is 1st type, UE uses 1st MAC subheader (without L field). If CCCH SDU is 2nd type, UE uses 2nd MAC subheader (with L field)”)).

Regarding claim 13, combination of Son and Wu teaches the apparatus of claim 12.
Son teaches, ‘wherein the logic and circuitry are configured to cause the base station to receive the UL CCCH message over a first logical channel (CCCH channel), when the selected CCCH message configuration comprises the first predefined message configuration, and to transmit the UL CCCH message over a second logical channel (CCCH1 channel), when the selected CCCH message configuration comprises the second predefined message configuration’ (Son: [0097], lines 34-37, “UE sets LCID to the first value (e.g. 000000) if the size of UL CCCH SDU is first predetermined value and sets LCID to the second value (e.g. 100001) if the size of UL CCCH SDU is second predetermined value”; use of two different LCID values imply two different logical channels; transmission from the UE implies reception by the base station).

Regarding claim 14, combination of Son and Wu teaches the apparatus of claim 12.
Son teaches, ‘wherein the first predefined message configuration comprises a first identifier field having a first predefined bit-size, and the second predefined message configuration comprises a second identifier field having a second predefined bit-size different from the first predefined bit-size’ (Son: [0071], lines 7-12, “RRCRequest and RRCReestablishmentRequest are classified as type 1 UL CCCH SDU, and RRCResumeRequest as type 2 UL CCCH SDU. The size of type 1 CCCH SDU is x bit and the size of type 2 CCCH SDU is y bit (y >x, x and y are fixed in the specification)”).

Regarding claim 15, combination of Son and Wu teaches the apparatus of claim 12.
Son teaches, ‘wherein the LCID field comprises a first predefined LCID value when the selected CCCH message configuration comprises the first predefined message configuration, and wherein the LCID field comprises a second predefined LCID value, different from the first predefined LCID value, when the selected CCCH message configuration comprises the second predefined message configuration’ (Son: [0079], lines 6-10, “A specific LCID (e.g. b000000) is applied to indicate the 1st type CCCH SDU and a specific LCID (e.g. b100001) different from the LCID for 1st type CCCH SDU is applied to indicate the 2nd type CCCH SDU”; [0097], lines 26-30, “3rd condition is met if the UL grant indicated in RAR is equal to a predefined value (e.g. 56 bit) and 4th condition is met if the UL grant indicated in RAR is greater than the predefined value.”).

Regarding claim 16, combination of Son and Wu teaches the apparatus of claim 12.
Son taches, ‘wherein the first predefined message configuration corresponds to a first CCCH message type, and the second predefined message configuration corresponds to a second CCCH message type different from the first CCCH message type’ ([0079], lines 6-10, “A specific LCID (e.g. b000000) is applied to indicate the 1st type CCCH SDU and a specific LCID (e.g. bl0000l) different from the LCID for 1st type CCCH SDU is applied to indicate the 2nd type CCCH SDU”).

Regarding claim 19, combination of Son and Wu teaches the apparatus of claim 12. 
Son teaches, ‘the apparatus comprising a radio to transmit the message and to receive the CCCH message’ (Son: [0053] “Node B consists of transceiver 401, baseband processor 402 MAC processor/scheduler 403, Layer 2 processor 404, backhaul processor 405, RRC processor 407, memory 408 and controller 409” implying presence of radio for transmission and reception).

	Claim 20 is for a product comprising one or more tangible computer-readable non-transitory storage media related with apparatus of claim 1. This is a change in category with respect to claim 1. 
Son teaches “non-transitory storage medium” in [0291], “the method and apparatus to receive and transmit data in a mobile communication system according to various exemplary embodiments of the present invention described above may be implemented in an installation data form and be provided in servers or devices in a state in which it is stored in various non transitory computer readable media.”.
Claim is rejected based on rejection of claim 1.

Claim 21 is a product of claim 20 and is change in category with respect to claim 2. Son teaches “non-transitory storage medium” in [0291], as discussed above in claim 20. 
Claim is rejected based on rejection of claim 2.

Claim 22 is a product of claim 20 and is change in category with respect to claim 4. Claim is rejected based on rejection of claim 4.

Claim 23 is for a product comprising one or more tangible computer-readable non-transitory storage media related with apparatus of claim 12. This is a change in category with respect to claim 12.
Son teaches “non-transitory storage medium” in [0291], as discussed above in claim 20. 
Claim is rejected based on rejection of claim 12.

Claim 24 is a product of claim 23 and is change in category with respect to claim 13. Claim is rejected based on rejection of claim 13.
Claim 25 is a product of claim 24 and is a change in category with respect to claim 15. Claim is rejected based on rejection of claim 15.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Son and Wu as applied to claim 1 above, and further in view of Kim et al. (US 2017/0332419 A1), hereinafter “Kim”.
Regarding claim 7, combination of Son and Wu teaches the apparatus of claim 1.
Though Son teaches about RRCResumeRequest, as discussed above in [0071], e.g., Son does not teach two different RRCResumeRequests as required by this claim and therefore, fails to expressly teach, ‘wherein the first predefined message configuration comprises a first Radio Resource Control (RRC) Resume Request (RRCResumeRequest) message configuration, and the second predefined message configuration comprises a second RRC Resume Request (RRCResumeRequest1) message configuration’.
Kim  in the same field of endeavor teaches, ‘wherein the first predefined message configuration comprises a first Radio Resource Control (RRC) Resume Request (RRCResumeRequest) message configuration, and the second predefined message configuration comprises a second RRC Resume Request (RRCResumeRequest1) message configuration’ (implied by disclosures in Kim [0028] and [0029] regarding rrc suspend and resume procedures, “The method further including transmitting, if the terminal is successfully identified with the resume id, an rrc connection resume message for resuming the ITC connection to the terminal in response to the ITC connection resume request message. The method further including transmitting, if the terminal is not successfully identified with the resume id, an rrc connection setup message (rrcconnectionsetup) to the terminal. The method where the resume id included in the ITC connection resume request message is one of a first resume id with a first size and a second resume id with a second size smaller than the first size” ([0029], lines 6-17)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kim with that of Son so that both the scenarios when terminal is successfully identified and not identified, as disclosed above.
	
Regarding claim 8, combination of Son, Wu, and Kim teaches the apparatus of claim 7.
Kim teaches, ‘wherein the first RRC Resume Request message configuration comprises a first resume identity (ResumeIdentity) field having a first predefined ResumeIdentity bit-size, and the second RRC Resume Request message configuration comprises a second resume identity field having a second predefined ResumeIdentity bit-size shorter than the first predefined ResumeIdentity bit-size’ (Kim: Figs. 22 and 23, ‘full resume ID’ of size 40 bits (first resume ID) and ‘truncated resume ID’ having a size of 25 bits (second resume ID)).

Regarding claim 17, combination of Son and Wu teaches the apparatus of claim 12.
Though Son teaches about RRCResumeRequest, as discussed above in [0071], e.g., Son does not teach two different RRCResumeRequests as required by this claim and therefore, fails to expressly teach, ‘wherein the first predefined message configuration comprises a first Radio Resource Control (RRC) Resume Request (RRCResumeRequest) message configuration, and the second predefined message configuration comprises a second RRC Resume Request (RRCResumeRequest1) message configuration’.
Kim  in the same field of endeavor teaches, ‘wherein the first predefined message configuration comprises a first Radio Resource Control (RRC) Resume Request (RRCResumeRequest) message configuration, and the second predefined message configuration comprises a second RRC Resume Request (RRCResumeRequest1) message configuration’ (implied by disclosures in Kim [0028] and [0029] regarding rrc suspend and resume procedures, “The method further including transmitting, if the terminal is successfully identified with the resume id, an rrc connection resume message for resuming the ITC connection to the terminal in response to the ITC connection resume request message. The method further including transmitting, if the terminal is not successfully identified with the resume id, an rrc connection setup message (rrcconnectionsetup) to the terminal. The method where the resume id included in the ITC connection resume request message is one of a first resume id with a first size and a second resume id with a second size smaller than the first size” ([0029], lines 6-17)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kim with that of Son so that both the scenarios when terminal is successfully identified and not identified, as disclosed above.

Regarding claim 18, combination of Son, Wu, and Kim teaches the apparatus of claim 17.
Kim teaches, ‘wherein the first RRC Resume Request message configuration comprises a first resume identity (ResumeIdentity) field having a first predefined ResumeIdentity bit-size, and the second RRC Resume Request message configuration comprises a second resume identity field having a second predefined ResumeIdentity bit-size shorter than the first predefined ResumeIdentity bit-size’ (Kim: Figs. 22 and 23, ‘full resume ID’ of size 40 bits (first resume ID) and ‘truncated resume ID’ having a size of 25 bits (second resume ID)).
Conclusion
























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20190349837A1, supported by us-provisional-application US 62670227 (5/11/2018) Teaches on-demand System Information (SI) request. When a user equipment (UE) finds that a required SI message is not broadcast, the UE may perform an on-demand SI request procedure to ask the network to broadcast the required System Information Blocks (SIBs) and/or the SI message(s).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462